ORDER
JOHN JAY PERRONE of RED BANK, who was admitted to the bar of this State in 1984, having entered a plea of guilty in the United States District Court for the District of New Jersey to a one-count federal Information charging him with mail fraud in violation of 18 U.S.C.A. § 1341, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), JOHN JAY PERRONE is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that JOHN JAY PERRONE be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JOHN JAY PERRONE comply with Rule 1:20-20 dealing with suspended attorneys.